 


109 HRES 907 EH: Providing for consideration of the bill (H.R. 4411) to prevent the use of certain payment instruments, credit cards, and fund transfers for unlawful Internet gambling, and for other purposes.
U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 907 
In the House of Representatives, U. S.,

July 11, 2006
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4411) to prevent the use of certain payment instruments, credit cards, and fund transfers for unlawful Internet gambling, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 4411) to prevent the use of certain payment instruments, credit cards, and fund transfers for unlawful Internet gambling, and for other purposes. In lieu of the amendments recommended by the Committees on Financial Services and the Judiciary now printed in the bill, the amendment in the nature of a substitute depicted in the Rules Committee Print dated July 5, 2006, shall be considered as adopted. The bill, as amended, shall be considered as read. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate on the bill, as amended, equally divided among and controlled by the chairman and ranking minority member of the Committee on Financial Services and the chairman and ranking minority member of the Committee on the Judiciary; (2) the further amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Berkley of Nevada or her designee, which shall be in order without intervention of any point of order or demand for division of the question, shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
 
Karen L. HaasClerk.
